 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LAURA LESKINEN,                                    No. 2:18-cv-453-TLN-KJN PS
12                      Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                        TO PROCEED IN FORMA PAUPERIS
13          v.                                          ON APPEAL
14   SONNY PERDUE, Secretary of the United              (ECF No. 74.)
     States Department of Agriculture,
15
                        Defendant.
16

17          On June 21, 2019, the undersigned recommended that Defendant’s motion for summary

18   judgment be granted in full on Plaintiff’s Title VII claims (ECF No. 65). The district court

19   adopted these findings and recommendations and entered judgment in favor of Defendant. (ECF

20   Nos. 70, 71.) Plaintiff filed a notice of appeal, and has requested leave to proceed in forma

21   pauperis before the Ninth Circuit. (ECF No. 74.) This is Plaintiff’s first IFP request.

22          Under Federal Rule of Appellate Procedure 24, “a party to a district-court action who

23   desires to appeal in forma pauperis must file a motion in the district court.” Fed. R. App. P.

24   24(a). The rule requires the party attach an affidavit that “(A) shows . . . the party's inability to

25   pay or to give security for fees and costs; (B) claims an entitlement to redress; and (C) states the

26   issues that the party intends to present on appeal.” Id. Finally, the rule provides that “[i]f the

27   district court grants the motion, the party may proceed on appeal without prepaying or giving

28   security for fees and costs, unless a statute provides otherwise.” Id.
                                                        1
 1              Plaintiff’s application in support of her request to proceed in forma pauperis makes the

 2   showing required by the Rule. Plaintiff claims an entitlement to redress and adequately states the

 3   issues she intends to appeal. Further, while the undersigned notes that Plaintiff initially paid the

 4   $400 filing fee when she instituted this action, her affidavit shows her current financial situation

 5   is such that she is unable to pay the filing fee to proceed with her appeal. Thus, Plaintiff’s motion

 6   to proceed IFP on appeal is granted. See Patrick v. Pierce, 2019 WL 2493279, at *1 (E.D. Cal.

 7   June 14, 2019) (“The magistrate judge’s grant of plaintiff’s motion to proceed in forma pauperis

 8   is a non-dispositive order that is well within the magistrate judge’s authority.”); Smith v. Officer

 9   Sergent, 2016 WL 6875892, at *1 (E.D. Cal. Nov. 21, 2016) (“[I]t is well settled that a magistrate

10   judge may grant a motion to proceed in forma pauperis, but “has no authority to issue a

11   dispositive order denying in forma pauperis status absent compliance with section 636(c).” (citing

12   Tripati v. Rison, 847 F.2d 548, 549 (9th Cir. 1988)).

13              For these reasons, the Court HEREBY ORDERS that Plaintiffs’ motion to proceed in

14   forma pauperis on appeal (ECF No. 74) is GRANTED.

15   Dated: December 9, 2019

16

17

18
     lesk.453
19

20
21

22

23

24

25

26
27

28
                                                         2
